Title: To Thomas Jefferson from James Jarvis, 10 December 1787
From: Jarvis, James
To: Jefferson, Thomas


London, 10 Dec. 1787. On 10 Nov. he received from Jay, the Commissioners of the Treasury, and others, sundry dispatches and letters for TJ; sailed the following day on a vessel bound for Amsterdam; landed at Dover on 9 Dec.; his business will detain him in London for a few days and he is therefore turning the dispatches over to Trumbull; hopes TJ approves; asks him to acknowledge the receipt of the letters at once.
